United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-40933
                          Summary Calendar


GERALD C. PIPER,

                                    Plaintiff-Appellant,

versus

CHRISTINA M. CRAIN, Chairman, TX Board of Criminal Justice;
DOUGLAS DRETKE, Director; RICK THALER, Regional Director;
DAVID SWEETIN, Senior Warden; PHILLIP JEFFERIES, Lieutenant,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 9:06-CV-61
                        --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Gerald C. Piper, Texas prisoner # 913394, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 suit as

frivolous and for failure to state a claim pursuant to 28 U.S.C.

§ 1915A.   A dismissal for failure to state a claim upon which

relief may be granted is reviewed de novo.   Black v. Warren, 134

F.3d 732, 734 (5th Cir. 1998).

     Piper alleges that conditions in the Eastham Unit are

interrupting his sleep.   “[T]he treatment a prisoner receives in

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40933
                                 -2-

prison and the conditions under which he is confined are subject

to scrutiny under the Eighth Amendment.”     Woods v. Edwards, 51

F.3d 577, 581 (5th Cir. 1995) (internal quotations and citation

omitted).    To establish an Eighth Amendment violation, the

prisoner must show that “the risk that [he] complains of [is] so

grave that it violates contemporary standards of decency to

expose anyone unwillingly to such a risk.”     Helling v. McKinney,

509 U.S. 25, 36 (1993).    Piper has made no showing that the

complained conditions violate contemporary standards of decency.

The district court did not err in finding that Pipers’s claims

were insufficient to establish an Eighth Amendment violation.

     Piper is warned that the district court’s dismissal of his

§ 1983 suit counts as a strike for purposes of 28 U.S.C.

§ 1915(g) and that if he accumulates three strikes, he will not

be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996);

§ 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.